DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 15, 16, 19, 20, 5, 6, 9, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that: 
consistent with e.g., ¶¶ 0015 and 0064 of the present published Specification, embedded is interpreted as wherein the middle element is fixedly connected into the middle plate when the middle plate is in a molten state; 
main element in the context of metal material (i.e., stainless steel, titanium alloys, aluminum alloys, magnesium alloys, zinc alloys, or copper alloys) is interpreted as a “chemical element” (i.e., a pure substance) as would be represented in the commonly known “Periodic Table of Elements.” 


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3 illustrates and identifies a feature 5. While the Examiner finds no recitation or reference to feature 5 in the present disclosure, it is noted that ¶¶ 0010 – 0012 and 0057 – 0061 recite a possibly analogous gap. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0077909 to FILIZ et al. (hereinafter “FILIZ”).

Regarding Claim 11, FILIZ discloses a terminal device, comprising: 
a display; a rear cover; a middle frame, wherein the display and the rear cover are fastened to two sides of the middle frame (Electronic devices may be provided with housings.  Components such as displays, sensors, buttons, batteries, and other electronic components may be mounted in a device housing.  To enhance structural strength, it may be desirable to incorporate internal housing structures such as planar metal structures into an electronic device.  For example, housing rigidity and strength may be enhanced by incorporating a metal midplate into an electronic device.  The midplate may be a planar sheet metal structure that runs parallel to front and rear surfaces of the electronic , and 
wherein the middle frame comprises: 
a middle plate (Midplate 38 [¶ 0052]. The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, plate is interpreted in its common English meaning, i.e., as a smooth solid flat thin piece of material);
at least one middle element (midplate 38 has protrusions such as bent tabs 38T. [¶ 0052]. The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, middle element is interpreted as an integral and physically distinguishable feature whether formed/manufactured/molded/machined/etc. as/from a single ; 
at least one welding platform (tabs 44T of frame 44. [¶ 0052]. The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, welding platform is interpreted as an integral and physically distinguishable feature whether formed/manufactured/molded/machined/etc. as/from a single element/material or somehow otherwise welded/glued/bonded/etc. from more than a single element/material); and 
an outer frame (frame assembly 48 includes metal frame 44. [¶ 0052]. The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, frame is interpreted in its common English meaning, i.e., as an open case or structure made for admitting, enclosing, or supporting something), 
wherein
the at least one middle element is fixedly connected to an edge of the middle plate (The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, fixedly connected is interpreted in its common English meaning as being integral whether formed/manufactured/molded/machined/etc. as/from a single element/material or somehow otherwise welded/glued/bonded/etc. from more than a single element/material),
the at least one welding platform is fixedly connected to an inner side of the outer frame (The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, fixedly connected is interpreted in its common English meaning as being integral whether formed/manufactured/molded/machined/etc. as/from a single element/material or somehow otherwise welded/glued/bonded/etc. from more than a single element/material), and
the at least one welding platform on the outer frame is in welded connection with the at least one middle element on the middle plate (The Examiner notes that, while an explicit definition is not claimed or found in the present Specification, welding is interpreted in its common English meaning as any mechanism/technique/process used to unite otherwise discrete/separate components/elements (e.g., uniting via metal fusion (e.g., arc/oxyfuel/ultrasonic welding), brazing, melting, gluing, bonding, mechanical fastening (e.g., screws, bolts/nuts/rivets/etc.)).

(Connections 42 may include welds, screws or other fasteners, solder, heat stakes, adhesive, or other attachment mechanisms.  Welding equipment or other assembly equipment may be used to form connections 42 [¶ 0048] … Midplate 38 and frame assembly 48 may have features that facilitate attachment of midplate 38 and frame assembly 48.  For example, midplate 38 and frame assembly 48 may have mating tabs or other protrusions.  This type of arrangement is shown in the perspective view of illustrative midplate 38 and 


Regarding Claim 1, the features of Claim 1 are essentially the same as the middle frame of Claim 11. Therefore, Claim 1 is rejected on the same grounds and motivation as Claim 11.


Claim Rejections under 35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 2, and 3 rejected under 35 U.S.C. 103 as being unpatentable over FILIZ in view of U.S. Patent Publication 2018/0157092 to JUNG et al. (hereinafter “JUNG”).

Regarding Claim 12, FILIZ discloses the terminal device according to claim 11. 
FILIZ further discloses:
wherein:
a first end of the at least one middle element is fixedly connected to the edge of the middle plate, and a second end of the at least one middle element extends in a direction away from the middle plate (midplate 38 has protrusions such as bent tabs 38T. [¶ 0052 and illustrated in Fig. 3]. The Examiner notes that under an interpretation of the middle plate being a smooth solid flat thin piece of material, way from is then interpreted as a requirement for the direction to be one of away from or outward (a direction opposite to the center of the middle plate);
a first end of the at least one welding platform is fixedly connected to the inner side of the outer frame, and a second end of the at least one welding platform extends towards the inner side of the outer frame (Protrusions inner side, towards the inner side is interpreted as any direction away from the outer frame.); and
the second end of the at least one welding platform on the outer frame is in welded connection with the second end of the at least one middle element on the middle plate (Protrusions such as tabs 44T of frame 44 may be configured to mate with corresponding tabs 38T on midplate 38. [¶ 0052] … Connections 42 may be formed by welding equipment, soldering equipment, equipment for installing fasteners such as screws, equipment for applying and curing adhesive, equipment for forming heat stakes, or other tools for attaching structures together in device 10. [¶ 0054])
a gap is formed between the outer frame  (frame assembly 48 includes metal frame 44. [¶ 0052]) and the middle plate (Midplate 38 [¶ 0052] … frame assembly 48 may be formed from plastic frame structure 46 that have been overmolded onto metal frame 44.  Connections 42 may be used to attach midplate 38 to metal frame 44 in frame assembly 48.  Connections 42 may include welds, screws or other fasteners, solder, heat stakes, adhesive, or other attachment mechanisms. [¶ 0048]. The Examiner notes: 1) a gap between the outer frame (frame assembly 48 includes metal frame 44. [¶ 0052]) and the middle plate (Midplate 38 [¶ 0052]) is filled by (plastic frame structure 46) as clearly illustrated in Fig. 5 

While FILIZ does discloses a gap is formed between the outer frame and the middle plate (see above), in the spirit of the present invention, JUNG is additionally relied on to teach:
a gap is formed between the outer frame and the middle plate (In a state where the protrusion frame 320 is fastened at the mold frame of the injector 40, there is an empty space inside the injector 40 at an area corresponding to the mold portion 330 (refer to FIG. 4).  When a thermoplastic resin having fluidity is injected into the mold frame, the empty space is filled with the injected thermoplastic resin.  After the filling is completed, the thermoplastic resin is cured to form the mold portion 330. [¶ 0131]. The Examiner notes that the claim is only to the existence of a gap between the outer frame and the middle plate, i.e., there is no claim or requirement as to what – or what does not – fill or occupy the gap (see e.g., Claim 3))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FILIZ with that of JUNG for advantage of (The mold portion 330 includes a material having lower thermal conductivity and superior ductility than those of the protrusion frame 320.  The mold portion 330 absorbs a part of impact transmitted to the display panel 200 from the 

Regarding Claim 13, the combination of FILIZ and JUNG teach the terminal device according to claim 12. 
While FILIZ does not explicitly disclose, or is not relied on to disclose, JUNG further teaches:
wherein the gap formed between the outer frame and the middle plate is filled with plastic (In a state where the protrusion frame 320 is fastened at the mold frame of the injector 40, there is an empty space inside the injector 40 at an area corresponding to the mold portion 330 (refer to FIG. 4).  When a thermoplastic resin having fluidity is injected into the mold frame, the empty space is filled with the injected thermoplastic resin.  After the filling is completed, the thermoplastic resin is cured to form the mold portion 330. [¶ 0131]. The Examiner notes that lacking an explicit definition to the contrary, “plastic” is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as a synthetic material made from polymers. (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Motivation to combine the teaching of FILIZ with that of JUNG given in Claim 2 above.

Regarding Claim 2, the features of Claim 2 are essentially the same as Claim 12 with the middle frame of Claim 11 performing Claim 1. Therefore, Claim 2 is rejected on the same grounds and motivation as Claim 12.

Regarding Claim 3, the features of Claim 3 are essentially the same as Claim 13 with the middle frame of Claim 11 performing Claim 1. Therefore, Claim 3 is rejected on the same grounds and motivation as Claim 13.

Claims 14, 17, 18, 4, 7, and 8  rejected under 35 U.S.C. 103 as being unpatentable over FILIZ in view of U.S. Patent Publication 2015/0133204 to IVANOVSKI et al. (hereinafter “IVANOVSKI”).

Regarding Claim 14, FILIZ discloses the terminal device according to claim 11. 
While FILIZ discloses middle element is fixedly connected to … the middle plate (midplate 38 has protrusions such as bent tabs 38T. [¶ 0052 and illustrated in Fig. 3]), FILIZ does not explicitly disclose, or is not relied on to disclose the specific mechanism of the connection, in the same field of endeavor, IVANOVSKI teaches:
wherein the at least one middle element is in embedded connection with the edge of the middle plate (The protective shell 11, circuit board 13, and/or an optional back plate 12 may be coupled be being connected, removably connected, or integrally formed or molded … the protective shell 11, circuit board 13, and/or an optional back plate 12 may be coupled or connected together with 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FILIZ with various commonly known construction techniques as taught by IVANOVSKI to yield predictable results improving the efficiency, time, or cost of construction. 

Regarding Claim 17, FILIZ discloses the terminal device according to claim 11. 
While FILIZ discloses middle element is embedded into … the middle plate (midplate 38 has protrusions such as bent tabs 38T. [¶ 0052 and illustrated in Fig. 3]), FILIZ does not explicitly disclose, or is not relied on to disclose:
wherein 
at least one groove is disposed on a surface of the middle plate, 
a buckle is disposed on the at least one middle element, and 
the buckle on the at least one middle element is embedded into the at least one groove on the middle plate.

However, in the same field of endeavor, IVANOVSKI teaches:
wherein 
at least one groove is disposed on a surface of the middle plate, 
a buckle is disposed on the at least one middle element, and 
the buckle on the at least one middle element is embedded into the at least one groove on the middle plate.

(The protective shell 11, circuit board 13, and/or an optional back plate 12 may be coupled be being connected, removably connected, or integrally formed or molded … the protective shell 11, circuit board 13, and/or an optional back plate 12 may be coupled or connected together with heat bonding, chemical bonding, thermally conductive epoxy, silicone adhesives, metal-oxide ceramic adhesives, other adhesives, clasp type fasteners, clip type fasteners, rivet type fasteners, threaded type fasteners, other types of fasteners … the protective case 11 may be coupled or removably connected by being press fit or snap fit together, by one or more fasteners such as magnetic type fasteners, threaded type fasteners, sealable tongue and groove fasteners, snap fasteners, clip type fasteners, clasp type fasteners, ratchet type fasteners, a push-to-lock type connection method, a turn-to-lock type connection method, slide-to-lock type connection method. [¶ 0043])

Motivation to combine the teaching of FILIZ with that of IVANOVSKI given in Claim 4 above.

Regarding Claim 18, FILIZ discloses the terminal device according to claim 11. 
While FILIZ discloses middle element is embedded into … the middle plate (midplate 38 has protrusions such as bent tabs 38T. [¶ 0052 and illustrated in Fig. 3]), FILIZ does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, IVANOVSKI teaches:
wherein 
a fixed connection of the at least one middle element to the edge of the middle plate and/or 
the at least one welding platform to the inner side of the outer frame 
comprises at least one of 
an embedded connection, 
bonding, 
riveting, 
a screw-locking connection, or 
a groove-buckle connection.

(The protective shell 11, circuit board 13, and/or an optional back plate 12 may be coupled be being connected, removably connected, or integrally formed or molded … the protective shell 11, circuit board 13, and/or an optional back plate 

Motivation to combine the teaching of FILIZ with that of IVANOVSKI given in Claim 4 above.

Regarding Claim 4, the features of Claim 4 are essentially the same as Claim 14 with the middle frame of Claim 11 performing Claim 1. Therefore, Claim 4 is rejected on the same grounds and motivation as Claim 14.

Regarding Claim 7, the features of Claim 7 are essentially the same as Claim 17 with the middle frame of Claim 11 performing Claim 1. Therefore, Claim 7 is rejected on the same grounds and motivation as Claim 17.

Regarding Claim 8, the features of Claim 8 are essentially the same as Claim 18 with the middle frame of Claim 11 performing Claim 1. Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 18.

Claims 19 and 9 rejected under 35 U.S.C. 103 as being unpatentable over FILIZ in view of U.S. Patent Publication 2013/0335275 to SANFORD et al. (hereinafter “SANFORD”).

Regarding Claim 19, FILIZ discloses the terminal device according to claim 11. 
FILIZ further discloses wherein:
the at least one middle element is made of a first metal material (housing rigidity and strength may be enhanced by incorporating a metal midplate into an electronic device.  The midplate may be a planar sheet metal structure that runs parallel to front and rear surfaces of the electronic device.  The electronic device may be a handheld electronic device such as a cellular telephone or may be other electronic equipment. [P 0035]);
the at least one welding platform is made of a second metal material (Frame assembly 48 may be formed from plastic, metal, fiber composite material, or other materials.  For example, frame assembly 48 may be formed from plastic frame structure 46 that have been overmolded onto metal frame 44.  Connections 42 may be used to attach midplate 38 to metal frame 44 in frame assembly 48.  Connections 42 may include welds, screws or other fasteners, solder, heat stakes, adhesive, or other attachment mechanisms. [0048]);

While FILIZ further discloses “welding or otherwise attaching first and second respective metal structures in device 10 together may be used if desired (e.g., friction welding, arc welding, gas welding, etc.)” [¶ 0055] … “Illustrative operations in forming electronic devices that have connections 42 between midplates 38 and frames 44 or other pairs of aligned internal housing structures in housing 12 (e.g., any other electronic device structures that include a first member such as a first metal member that is aligned and welded to a second member such as a second metal member) are shown in the flow chart of FIG. 16.” [¶ 0069] … “In general, any housing structures or other structures in electronic device 10 (e.g., any pair of metal structures or other structures) can be attached using connections 42.” [¶ 0077], FILIZ does not explicitly disclose, or is not relied on to disclose wherein:
a main element of the first metal material is the same as that of the second metal material;
both weight percentage content of the main element in the first metal material and weight percentage content of the main element in the second metal material are greater than or equal to a threshold; and
the threshold ranges from 60% to 100%.

However, in the same field of endeavor SANFORD teaches wherein:
a main element of the first metal material is the same as that of the second metal material;
both weight percentage content of the main element in the first metal material and weight percentage content of the main element in the second metal material are greater than or equal to a threshold; and
the threshold ranges from 60% to 100%.

(Shielding layer 100 may be formed from a sheet of stainless steel foil or other material … To prevent tearing resulting from damage during welding, it may be desirable to use a sacrificial metal plate such as plate 122 of FIG. 11 in forming welds 124.  To promote satisfactory welding, the metals used for wall 102, foil 110, and plate 122 may be formed from the same metal. [¶ 0058]. The Examiner notes that main element is interpreted as a chemical element (i.e., a pure substance) as would be represented in the commonly known “Periodic Table of Elements”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of FILIZ with that of SANFORD for advantage where the use of welds may help to minimize contact resistance and thereby enhance the ability of shielding layer 100 and shielding wall 102 to form effective electromagnetic shielding within device 10. (SANFORD: ¶ 0057)

Regarding Claim 9, the features of Claim 9 are essentially the same as Claim 19 with the middle frame of Claim 11 performing Claim 1. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 19.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.